THIS was a mandamus action to require plaintiff in error Bedford, as state auditor, to draw a salary warrant to defendant in error, and plaintiff in error Armstrong, as state treasurer, to pay the warrant. The trial *Page 453 
court awarded the writ. It grows out of the same matter presented in Getty v. Gaffy, 96 Colo. 454, 44 P.2d 506, decided this day. The decision there was to the effect that the act of the Governor in suspending the activity in which defendant in error was employed, was legal. The statute we sustained in that case, in addition to the authority it gave the Governor, also provided that "the State shall not be liable for the payment of any claim for salaries or expenses purporting to have accrued against any such department, commission, board or bureau during any such period of suspension." S. L. 1933, p. 883, C. 177, § 1.
Since the whole purpose of the enactment was to curtail expenditure of public money, it would be idle to hold that the Governor could suspend activities to that end, and require payment of that which the order purposed to save to the treasury. The court erred.
Let the judgment be reversed, dismissal of the action to follow.
MR. JUSTICE HOLLAND not participating. *Page 454